Title: To James Madison from Anthony Merry, 9 May 1806
From: Merry, Anthony
To: Madison, James


                    
                        Sir,
                        Washington May 9th. 1806
                    
                    I have received the Honor of your Letter of the 6th. Instant respecting the Misconduct of several of His Majesty’s Ships, particularly the Leander, near the Harbour of New York, with the Copies inclosed in it of a Letter addressed to the Mayor of New York⟨,⟩ by Captain Whitby, commanding the Leander, and of the latter’s orders to Lieutenant Cowen, the Bearer of it, and expressing to me that the Avowal⟨s⟩, made in that Letter⟨,⟩ of an unlawful Purpose in the Act from whence the Death of an American Citizen had ensued, rendered the British Officer evidently guilty of a Crime which justifies the United States in expecting that, to the Animadversions on the other offenders to be dictated by a just Respect to the Rights of the United States and their friendly Relations with Great Britain, will be added either the Delivery of Captain Whitby, to be punished under the Authority of the United States, or the Substitution of the requisite Punishment by the Authority of his own Government.
                    I beg Leave to repeat to you, Sir, my deep Concern at the improper Conduct of the Kings Officers, and particularly at the unfortunate Event which attended the firing a Ball from the Leander, and I shall not fail to transmit by the earliest Opportunity, Copies of your Letter, and of its Inclosures, as well to His Majestys Government as to the Senior Officer commanding His Ships on the Halifax Station, to which those belong of whose Misconduct you have complained. I have the Honor to be, with great Consideration and Respect, Sir, Your most obedient humble Servant
                    
                        Ant: Merry
                    
                